Citation Nr: 1131178	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

A claim for service connection for type II diabetes mellitus was previously denied by the RO in October 2004.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for type II diabetes mellitus.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In March 2009, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In November 2009, the Board remanded the Veteran's claim to reopen to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing further action, the AMC continued to deny the claim (as reflected in an April 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In July 2011, the Veteran was apprised that the VLJ who conducted the March 2009 videoconference hearing is no longer with the Board and that, as a result, the Veteran could have an additional hearing before another VLJ who would issue the final decision in his appeal.  The Veteran was also informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing, and would proceed accordingly.  The Veteran did not respond to letter within 30 days; therefore, the Board will proceed with further adjudication on the matters on appeal.  See 38 C.F.R. § 20.707.

Regarding characterization of the appeal, the Board notes that, in the October 2008 SOC, the RO addressed the claim for service connection for type II diabetes mellitus on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing the matters set forth on the title page.  

The Board's decision reopening the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, is set forth below.  The claim for type II diabetes mellitus, claimed as due to herbicide exposure, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In an October 2004 rating decision, the RO denied service connection for type II diabetes mellitus; although notified of the denial in a November 2004 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the October 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for type II diabetes mellitus, received since the RO's October 2004 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, type 2 diabetes (also known as type 2 diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

As indicated above, the RO denied the Veteran's claim for service connection for type II diabetes in October 2004.  

The evidence of record at the time consisted of service treatment records and private, post-service treatment records reflecting a diagnosis of type II diabetes mellitus.  It also consisted of articles suggesting that Agent Orange was used in Thailand during the Vietnam Era, and that Agent Orange testing programs were conducted in Thailand in 1964 and 1965.  It further consisted of a certificate of the Air Force Commendation Medal indicating that the Veteran had service at Takhli Royal Thai Air Force Base in Thailand from August 1967 to August 1968, and a memorandum from the VA Compensation and Pension Service indicating that Department of Defense did not list Takhli, for the period of 1967 to 1968, as an area where the usage of herbicides was acknowledged.

The basis for the RO's October 2004 denial was that the evidence showed that the Veteran did not develop type II diabetes until many years after service, that service records did not show that the Veteran had any service in the Republic of Vietnam, and that the evidence did not show that the Veteran had been exposed to herbicides during his service in Thailand, as he had asserted. 

Although notified of the denial in a November 2004 letter, the Veteran did not initiate an appeal with the October 2004 RO decision.  See 38 C.F.R. § 20.200.  The RO's October 2004 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in December 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since October 2004 includes additional documents, identified as "declassified," indicating that herbicides were used in the Republic of Thailand, as well as a written statement from the Veteran, received in July 2008, indicating that on or about August 16, 1967, the Veteran landed in Tan Son Nhut Air Base, Saigon Vietnam, where the Veteran stayed for about four hours before changing planes and flying to his assignment in Takhli Royal Thai Air Force Base in Thailand.  The record also includes the Veteran's sworn testimony during the March 2009 hearing reiterating that he had a layover of about four hours in Vietnam in August 1967 on his way to Thailand, and that he worked as a maintenance specialist on a flight line where the foliage all seemed to have been killed with chemicals.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  

At the time of the October 2004 rating decision, there was no evidence that the Veteran had physically been in Vietnam in August 1967.  Also, while some evidence regarding the question of whether herbicides were used in Thailand was of record at the time of the October 2004 denial, the additional documents regarding the possible use of herbicides in Thailand, and the Veteran's sworn testimony regarding his observations of what he perceived as plants killed by chemicals in the area in which he worked, were not of record. 

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the October 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a possible basis for an award of service connection for current type II diabetes mellitus-specifically, the Veteran's possible service in Vietnam during the Vietnam Era, and possible exposure to herbicides during his service in Thailand, to which his diagnosis of type II diabetes mellitus could be medically related.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure, has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service connection, on the merits, is warranted.  

In the Board's November 2009 remand, the Board acknowledged that an e-mail from the VA Compensation and Pension Policy Staff, dated in March 2008, indicated that, where claimed herbicide exposure locations or dates are not listed on a Department of Defense list or on an M21-1MR Korean Demilitarized Zone list, and the claim is not inherently incredible or clearly lacks merit, the case should be referred to the United States Joint Services Records Research Center (JSRRC) for any information that can be provided to corroborate the Veteran's claimed exposure.  The Board also noted that, in March 2008, the RO sent the Veteran a letter acknowledging his contention that he was exposed to Agent Orange in Takhli, Thailand, and requesting him to provide additional information prior to corroboration efforts from the JSRRC.  The Board further noted that the RO did not subsequently contact the JSRRC in any manner regarding the periods of exposure claimed by the Veteran.

In light of the above, and in light of the Veteran's assertions of his presence in Vietnam in August 1967, the Board instructed the RO to contact the JSRRC to attempt to corroborate the Veteran's claimed Agent Orange exposure.  Specifically, the JSRRC was requested to provide: (1) information about whether there was Agent Orange testing or other usage at the Takhli Royal Thai Air Base from August 1967 to August 1968; and (2) the flight manifest for the claimed August 16, 1967, flight described in the July 2008 statement.

However, on remand, while the RO sent a request to JSRRC regarding the Veteran's claimed presence in the Republic of Vietnam, it did not request from JSRRC information about whether there was Agent Orange testing or other usage at the Takhli Royal Thai Air Base from August 1967 to August 1968, as was instructed in the November 2009 remand, and the record contains no such information provided by JSRRC.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the RO's noncompliance with the VA instructions to contact JSRRC regarding Agent Orange testing or other usage at the Takhli Royal Thai Air Base from August 1967 to August 1968 is prejudicial to the Veteran, the case must be remanded for compliance with the Board's orders.

Moreover, in this regard, the Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides where such herbicide exposure is claimed to have occurred in Thailand during the Vietnam Era.  VA's Adjudication Procedure Manual, M21-1 MR, pt. IV, subpt. II, Ch. 2 sec. C, para. 10(q) directs that if such exposure has not otherwise been conceded or verified, a request should then be sent to the JSRRC for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.

Therefore, this case must be remanded for the RO to request that the JSRRC provide any available information about whether there was Agent Orange testing, storage, or other usage at the Takhli Royal Thai Air Base from August 1967 to August 1968.

While the matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should undertake necessary action to attempt to independently verify the Veteran's alleged exposure to herbicides at the Takhli Royal Thai Air Base from August 1967 to August 1968, to particularly include contact with the JSRRC (and other appropriate source(s)).  Any additional action necessary for independent verification such herbicide exposure, to include follow-up action requested or suggested by the contacted entity, should be accomplished.  

If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explain the efforts taken, and describe further action (if any) to be taken.

4.  The RO should complete all other steps outlined in M21-1 MR, pt. IV, subpt. II, Ch. 2 sec. C, para. 10(q) concerning verification of exposure to herbicides in Thailand.  Any additional action necessary for independent verification of exposure to herbicides, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


